Citation Nr: 0510426	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer.

2.  Entitlement to service connection for residuals of hiatal 
hernia.

3.  Entitlement to service connection for pancreatitis.

4.  Entitlement to service connection for colitis.

5.  Entitlement to service connection for cardiovascular 
disease.

6.  Entitlement to service connection for residuals of 
inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from January 1965 to 
January 1969.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied entitlement to service 
connection for stomach ulcer and hernia, for another 
unspecified hernia, and for colitis, pancreatitis, and for a 
heart condition with history of myocardial infarction.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran currently resides within the jurisdiction of the 
RO in Winston-Salem, North Carolina.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records (SMRs) do not reflect 
any treatment for an ulcer; however, the veteran states that 
he was treated at a Navy hospital for a duodenal ulcer and 
that he was put on a diet of half-and-half and bland food.  
In support of this claim he submitted service records dated 
in October 1968 that reflect that medical personnel 
authorized "commuted rations" due to a need for a special 
diet.  These documents apparently originated at NAAS (Naval 
Auxiliary Air Station) Whiting, near Milton, Florida.  While 
his SMRs contain other Whiting NAAS treatment records, none 
is dated more recently than July 1966 and none suggests an 
ulcer.  Thus, it would be helpful if Whiting NAAS and 
Pensacola NAS hospital records were searched for any relevant 
records dated in or around October 1968.  

In his substantive appeal, the veteran reported that he was 
treated at Lutheran Hospital, Fort Wayne, Indiana, on 
Memorial Day 1969, for pancreatitis caused by an ulcer.  The 
Lutheran Hospital has submitted recent treatment records to 
the RO.  The Board is of the opinion that additional 
development in this area is warranted. 

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The RO should request the Lutheran 
Hospital in Fort Wayne, Indiana, to 
furnish any records or verification 
concerning the veteran's hospitalization 
at that facility in May (Memorial Day) 
1969.  

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional SMRS.  The RO 
attempt to obtain Whiting NAAS and 
Pensacola NAS hospital records dated in 
or around October 1968.  

3.  The RO should schedule the veteran 
for an examination by a gastrointestinal 
specialist to determine the nature and 
etiology of any duodenal ulcer.  The 
physician should review the claims file, 
including the October 1968 notation of a 
special diet and any other records that 
might be forthcoming, and note that 
review in the report.  The physician is 
asked to elicit from the veteran a 
detailed history of his duodenal ulcer 
and answer the following:

Is a duodenal ulcer consistent with the 
October 1968 notation of a need for a 
special diet, the veteran's reported 
history, and any other documentation that 
may have been obtained since the Board 
remanded this claim?  

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If the question cannot be 
answered, the physician should state the 
reason.

4.  Following the above, the AMC should 
review all the relevant evidence.  If the 
medical opinion supplied above is 
consistent a history of an inservice 
duodenal ulcer, then the secondary 
service connection claims, which include 
colitis, pancreatitis, and a 
cardiovascular condition, must be 
considered on that basis.  The claim of 
entitlement to service connection for 
inguinal hernia residuals should be 
readjudicated based on any additional 
information obtained.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be furnished to the veteran and to 
his representative.  They should be 
afforded an opportunity to respond before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp 2004).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



